Citation Nr: 0535136	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-28 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a special monthly pension by reason of the 
need for regular aid and attendance of another person or 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from December 1951 to June 
1954.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the 
appellant's claim of entitlement to a special monthly pension 
by reason of the need for regular aid and attendance of 
another person or being housebound.

In December 2004, the RO notified the appellant that the VA 
Form 9 he had submitted that month as to the nine claims 
addressed in a September 2004 Statement of the Case (SOC) had 
been declared untimely.  The RO also informed the appellant 
of his right to appeal; the appellant did not respond to the 
notice letter.  Therefore the only issue currently on appeal 
is listed on the title page.


FINDINGS OF FACT

1.  The appellant is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

2.  The appellant is not unable to feed or clothe himself, 
bedridden, or incapable of attending to the needs of nature 
without assistance.  

3.  The appellant is able to walk unassisted.

4.  The appellant's medical conditions, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.

5.  The appellant's medical conditions, when considered in 
conjunction with each other, do not confine him to his home 
or immediate premises.


CONCLUSIONS OF LAW

1.  The criteria for a special monthly pension based upon the 
need for regular aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.351, 
3.352 (2005).

2.  The criteria for a special monthly pension by reason of 
the appellant being housebound due to disabilities have not 
been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claim by correspondence dated 
in November 2002; the letter informed the appellant of VA's 
duty to assist, what the evidence had to show to establish 
entitlement to aid and attendance and for housebound 
benefits, what information was still needed and what kinds of 
evidence the RO would help obtain.  

In addition, in the September 2003 Statement of the Case 
(SOC), and in the February 2004 Supplemental Statement of the 
Case (SSOC), the RO informed the appellant about what the 
evidence had to show to establish entitlement to aid and 
attendance and housebound benefits.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant testified at the RO.  
The appellant was informed about the kind of evidence that 
was required and the kinds of assistance that VA would 
provide.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the VCAA.  
Therefore, there is no duty to assist or notify that is 
unmet.

All relevant facts with respect to the claim addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his February 2004 personal hearing 
at the RO that he has arthritis, that he has a nervous 
condition and that he receives assistance in shaving and 
bathing.  He said that his wife gives him his medications and 
that he needed sleeping pills to sleep.  The appellant also 
testified that he used a broom for stability to walk and that 
his wife prepared his meals.  The appellant's spouse stated 
that her husband would lose his balance and that he did not 
leave the house.  

Review of the medical evidence of record reveals that the 
appellant underwent a VA medical examination in December 
2002; the examiner reviewed the appellant's medical records.  
The appellant complained of hyperacidity, generalized 
arthralgia, headaches, dizziness, nervousness and anxiety.  
He reported sitting and walking in his garden, working in his 
garden, visiting the nearby mall, watching television, 
listening to the radio and reading.  On physical examination, 
the appellant's gait was normal.  The appellant demonstrated 
satisfactory musculoskeletal function and coordination of the 
upper extremities despite degenerative joint disease of the 
upper extremities.  The appellant exhibited no limitation of 
motion, no weakness and no muscular atrophy.  He had 
satisfactory coordination, normal balance and normal 
propulsion.  The examiner stated that the appellant was 
neither wheelchair-ridden nor bed-ridden and that he was able 
to walk without the assistance of another person.  The 
examiner concluded that the appellant was able to leave his 
house at any time.  The examiner also stated that the 
appellant had early senile cataracts in both eyes and that 
his refractive error was corrected by his eyeglasses.  The 
examiner further stated that the appellant was independent in 
his need requirements related to daily living.

The appellant also underwent a VA psychiatric examination in 
December 2002; he had no history of any psychiatric 
hospitalization.  The appellant complained of feeling sad, 
depressed, irritable, disinterested, without energy, as well 
as problems with insomnia, restlessness, tension and loss of 
concentration without any cognitive symptoms or any psychotic 
symptoms.  After examining the appellant, the psychiatrist 
concluded that the appellant's mental condition did not 
require care or assistance on a regular basis.  

Private medical evidence dated in May 2003 indicates that the 
appellant had minimal degenerative changes of the right knee.  
A November 2003 written statement from the appellant's doctor 
indicates that the appellant had been given diagnoses of 
post-traumatic stress disorder (PTSD) and hearing loss.  The 
doctor stated that the appellant was disabled to work.

The appellant underwent another VA medical examination in 
December 2003; the examiner reviewed the appellant's medical 
records and noted diagnoses of anxiety state, 
arteriosclerotic dementia and schizophrenia.  The appellant 
complained of loss of balance, hearing loss, hyperacidity, 
arthralgia, insomnia and headache.  The examiner stated that 
the appellant was neither wheelchair-ridden nor bed-ridden 
and that he was able to walk, albeit slowly, without the 
assistance of another person; no mechanical aid was used or 
recommended.  The appellant demonstrated satisfactory 
musculoskeletal function and coordination of the upper 
extremities despite degenerative joint disease of the upper 
extremities.  The appellant had occasional loss of balance.  
The examiner concluded that the appellant was able to leave 
his house at any time.  The examiner also stated that the 
appellant's refractive error was corrected by his eyeglasses.  
The examiner further stated that the appellant was 
independent in his need requirements related to daily living.

The appellant also underwent a VA psychiatric examination in 
December 2003; the examiner noted that the appellant's 
medical records included no evidence of any psychiatric 
hospitalization.  The appellant complained of irritability, 
insomnia, an inability to concentrate, anxiety, restlessness 
and tension.  After examining the appellant, the psychiatrist 
concluded that the appellant was able to maintain the basic 
activities of daily living.  The examiner opined that the 
appellant's mental condition did not require care and 
assistance on a regular basis.

A.  Aid and attendance

The December 2002 rating decision lists the following non-
service connected disabilities: depressive neurosis, rated as 
70 percent disabling and hypertension, nasal pterygium, 
hearing loss, schizophrenia, headaches, a nose defect, a neck 
defect, post-traumatic stress disorder, memory loss and a 
mouth defect, each rated as zero percent disabling.  The 
appellant's nonservice connected disabilities have been 
assigned a combined rating of 70 percent.

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension shall be 
payable.  38 U.S.C.A. § 1521(d).  For pension purposes, a 
person shall be considered in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity, or (2) helpless 
or blind, or so near helpless or blind as to need the regular 
aid or attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351.

Determinations as to the need for aid and attendance must be 
based on a veteran's actual requirements of personal 
assistance from others.  In making such determinations, the 
provisions of 38 C.F.R. § 3.352 dictate that consideration be 
given to such conditions as the inability of a claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; the frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; the 
inability of a claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  The 
term "bedridden" will be a proper basis for the determination 
and that term is defined as that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

As an initial matter, the evidence does not demonstrate that 
the appellant is blind, bedridden, or a patient in a nursing 
home, nor is it contended otherwise.  Neither the VA medical 
evidence of record nor the private medical evidence of record 
indicates that the appellant is blind or that he is 
bedridden.  The evidence as a whole demonstrates that the 
appellant is able to see and that he is able to leave his 
house, as well as move around in his house.

After a careful review of the evidence of record, it is the 
decision of the Board that the appellant is not entitled to 
special monthly pension benefits based on the need for 
regular aid and attendance.  The medical evidence does not 
indicate that he meets the criteria outlined in 38 C.F.R. 
§ 3.351.  Specifically, the medical evidence of record 
indicates that the appellant is able to ambulate, albeit in a 
reduced fashion due to degenerative joint disease, and that 
he has adequate use of all of his extremities.  The appellant 
has essentially full use of his upper extremities and no 
muscular atrophy has been demonstrated.  In addition, the 
appellant needs no prosthetic or orthopedic appliances.  The 
December 2002 and 2003 VA examinations indicated that the 
appellant was able to maintain basic activities of daily 
living.  

Careful review of the evidence of record does not show that 
the appellant meets the criteria for aid and attendance.  The 
medical evidence shows that that he can walk and move about 
and that he is able to travel for medical care, to walk and 
sit in his garden, to go to a nearby mall and to maintain the 
basic activities of daily living.  He has been clinically 
described as able to ambulate alone without use of assistive 
devices.  While the evidence of record does suggest that that 
the appellant moves slowly and sometimes has a loss of 
balance, an occasional need for assistance with ambulation or 
other such activity does not contemplate the type of care 
needed to assign the aid and attendance benefit.  

The evidence of record also does not show that the appellant 
was ever nonvoluntarily dressed inappropriately or not 
ordinarily clean and presentable when he was medically 
examined or that he was receiving inadequate nutrition.  
There is no mention in any of the medical evidence of the 
presence of upper extremity incoordination or weakness such 
that the appellant was unable to feed himself nor is there 
any clinical finding of an inability on the part of the 
appellant to attend to the wants of nature.  Furthermore, the 
appellant has been able to leave his dwelling on various 
occasions to keep medical appointments.

Upon consideration of these criteria in light of the evidence 
presented, the Board finds no basis upon which to award the 
appellant special increased pension benefits based on the 
need for regular aid and attendance of another person.  It is 
not contended or shown that the appellant is blind or a 
patient in a nursing home.  Therefore, his entitlement to an 
increased rate of pension would be based on a factual need 
for aid and attendance and such factual need has not been 
established.  Although it is clear that the appellant suffers 
from impairment secondary to his psychiatric and medical 
conditions, the evidence of record does not show that he 
requires the regular assistance of another person to 
undertake the basic requirements of daily living.  

While there is no doubt that the veteran has pain and 
limitation of motion in the lower extremities and the spine 
due to degenerative arthritis, as well as limitations due to 
his psychiatric condition, these factors do not of themselves 
show that the appellant is unable to perform everyday 
personal functions or that he requires assistance on a 
regular basis to protect him from the hazards of his 
environment.  Furthermore, there is no evidence that the 
appellant is bedridden as a result of his disabilities and no 
evidence has been presented that he is bedridden as defined 
at 38 C.F.R. § 3.352(a). 

B.  Housebound

The appellant is also seeking special monthly pension 
benefits based on being housebound.  Entitlement to these 
housebound benefits requires that there be one permanent 
disability ratable as 100 percent disabling plus additional 
separate and distinct disabilities rated at 60 percent or 
more, or the claimant must be shown to be permanently 
housebound.  In this case it has not been shown that the 
appellant suffers from a single disability ratable at 100 
percent under the schedular criteria plus additional 
disability ratings of 60 percent.  Additionally, the evidence 
of record also does not show that the appellant is housebound 
or confined to his dwelling or the immediate premises due to 
disability.  The evidence of record indicates that the 
appellant has been able to appear for various VA examinations 
and that he himself has reported that he walks and sits in 
his garden and that he has gone to a nearby mall.  Thus, 
there is no legal basis upon which entitlement to housebound 
status may be established.

The weight of the evidence presented simply does not show 
that the appellant requires the regular aid and attendance of 
another person or that he is housebound.  Therefore, the 
Board concludes that additional special pension benefits 
based on the need for regular aid and attendance of another 
person or being housebound are not warranted.  38 U.S.C.A. 
§§ 1541, 5107; 38 C.F.R. §§ 3.351, 3.352.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Special monthly pension benefits by reason of the need for 
regular aid and attendance of another person or being 
housebound are denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


